Citation Nr: 1627977	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  06-27 317	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service from February 1989 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Columbia, South Carolina Department of Veterans Affairs Regional Office (RO).  This issue was previously before the Board in September 2010, January 2012, and November 2015 when it was remanded for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional remand of this claim is required in part on the basis of new evidence submitted by the Veteran subsequent to her most recent VA examination.

Both the September 2010 and January 2012 remands instructed that a medical opinion be obtained pertaining to the etiology of any currently diagnosed bilateral shoulder disability.  X-ray findings noted on a November 2010 VA examination report, indicated that the Veteran suffered from acromioclavicular joint disease, possibly representing rheumatologic arthropathy or endocrine-based disease, such as hyperparathyroidism.  The November 2010 examiner did not provide an etiological opinion for the X-ray findings with regard to the Veteran's active service, as such the January 2012 remand requested an addendum for an etiological opinion.  

However, a February 2012 VA addendum report simply restated the November 2010 findings and opined that the findings were not related to the Veteran's active service, but were due to "medical or metabolic disease," without further explanation for this rationale.  Accordingly, the Board remanded the claim for a new examination and etiology with a different examiner in November 2015.  

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, with regard to the provision of VA examinations, such examinations must be adequate to assist the Veteran in adjudication of his claim.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Here, the AOJ complied with the November 2015 remand directive to schedule the Veteran for a new examination of her bilateral shoulder condition with a new VA examiner.  However, a review of that examination report reveals that the VA examiner provided a negative etiology opinion on the basis that at the time of the examination the Veteran evidenced symptoms at the anterior shoulder and had no acromioclavicular joint tenderness, and that despite the November 2010 diagnosis "unfortunately no further workup, including labs, imaging, or other consultations" were conducted to determine whether the Veteran has acromioclavicular joint disease; therefore, the examiner found that it was unlikely that acromioclavicular joint disease was the cause of the Veteran's shoulder pain.  Moreover, the VA examiner did not diagnose the Veteran with any other shoulder condition or perform any diagnostic testing.  He indicated that he did not find current evidence of a chronic shoulder disability and that the Veteran did have pain across her shoulders which may be from the neck.  In this regard the Board notes that service connection has been established for cervical degenerative disc disease and left upper extremity radiculopathy associated with cervical degenerative disc disease.  Arguably, with the evidence outlined below, the examiner's statement appears to raise the question of secondary service connection in this case.

The Veteran's most recent VA treatment records from the Charleston South Carolina VA Medical Center (VAMC) and Goose Creek VA Outpatient Clinic are only current through February 2012.  More importantly, in response to the most recent VA examiner's finding of no chronic shoulder disability, the Veteran submitted April 2016 magnetic reasoning image (MRI) results of her left shoulder with the following findings: (1) suspect small rim rent tear at the posterior aspect of the infraspinatus; (2) mild supraspinatus and conjoined tendinopathy; and (3) moderate active acromial clavicular arthropathy with mild impression on the underlying supraspinatus.  These MRI results constitute evidence that undermines the November 2015 VA examiner's conclusions regarding the existence of a left shoulder condition, and the lack of VA treatment records from February 2012 onwards suggest that the rationale of the examiner may be based on an incomplete or inaccurate factual predicate.  Because medical opinions based on an inaccurate factual predicate have no probative value for adjudicatory purposes, the Board finds that remand of this claim is required for the collection of any outstanding VA treatment records and provision of a supplemental opinion.  See generally Reonal v. Brown, 5 Vet. App. 458 (1993).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records from February 2012 onwards and associate those records with the claims file.  If these records cannot be located the Veteran must be notified.

2. After collecting any outstanding VA treatment records, return the Veteran's claims file to the examiner who conducted the November 2015 bilateral shoulder examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's April 2016 MRI results 

c.  The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's bilateral shoulder disability: (1) began during active service; (2) is otherwise related to service to include any in-service medical treatment; or (3) is proximately due to, or aggravated by (permanently worsened), a service-connected disability (service-connected cervical degenerative disc disease, and left upper extremity radiculopathy associated with cervical degenerative disc disease).

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




